Exhibit 10.2

AMENDED AND RESTATED SEVERANCE AGREEMENT

 

This Amended and Restated Severance Agreement (the “Agreement”) made as of the
4th day of December, 2002 (the “Commencement Date”) between The Town Bank (the
“Bank”), a New Jersey banking corporation, with offices at 520 South Avenue,
Westfield, New Jersey 07090 (“TB” or the “Company”), and Robert W. Dowens, Sr.,
residing at 7 Apple Grove Drive, Holmdel, New Jersey 07733 (the “Employee”).

WHEREAS, the Employee has been a loyal and long-term employee of TB for many
years; and

WHEREAS, TB wishes to provide the Employee with the comfort of knowing that if
the Employee loses his or her position with TB, or any related entities, as a
result of any involuntary termination or upon a “change in control”, the
Employee will be entitled to receive a severance benefit;

NOW, THEREFORE, the parties agree, intending to be legally bound, as follows:

1.             Definitions.         For purposes of this Agreement, the
following words and phrases shall be defined as follows:

 

a.

“Base Compensation” shall mean the base salary which is payable on a regular
basis to the Employee in effect immediately prior to a termination without
“cause”, in the case of a Basic Severance Benefit payable under Section 4(a)
hereof, or immediately prior to a Change in Control in the case of a Change in
Control Severance Benefit payable under Section 4(b) hereof, including the last
full calendar year’s bonus and fringe benefits.

 

b.

“Cause” shall include, but not be limited to, any material false statement that
was intentionally or negligently made, contained in any corporate records; the
commission by the Employee of any crime or fraud against the Company or its
property, or any crime involving moral turpitude or reasonably likely to bring
discredit upon the Company; and any violation of the Company’s operating
policies.

 

c.

“Change in Control” shall mean (i) the acquisition of ownership of stock of the
Company, by any person (including, without limitation, a corporation, trust,
partnership, joint venture, limited liability company (a “Person”) or by any
group of Persons), whether directly, indirectly, beneficially or of record,
which acquisition, together with stock held by such person or group, represents
more than 50% of the total voting power of all outstanding stock of the Company
(provided that no Change in Control shall occur under this subparagraph (i) if
the Person acquiring any additional stock already possessed more than 50% of the
total fair market voting power of the stock of the Company); (ii) any merger or
consolidation of the Company which the stockholders of the Company before such
merger or consolidation do not, as a result of the merger or consolidation, own
at least 50% of the merged or consolidated entity; or (iii) any nomination and
election of 50% or more of all members of the Board of Directors of the Company
that occurs at any three consecutive meetings of the shareholders, whose
election is without the recommendation of the Board. “Change in Control” shall
not include the acquisition of the Company’s stock by any Company employee
benefit plans.

 

d.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

e.

“Termination Date” shall mean the last day the Employee performs any services
for TB, or any related entity or successor entity, and is paid wages as an
employee, exclusive of vacation and severance payments, and excluding any leave
of absence periods.

2.

Term.         The term of the Agreement shall commence on the Commencement Date,
and shall continue on an uninterrupted basis until and including September 30,
2006; or until terminated with the mutual consent of the Employee and TB; or
upon the voluntary termination of the Employee’s

 


--------------------------------------------------------------------------------

 

employment with TB or any successor entity. Upon the Employee’s Termination
Date, no additional services shall be required of the Employee (unless provided
otherwise under any consulting agreement), and any payments due for the
performance of any services, and reimbursement for any expenses, shall be made
within a period of 15 days from the Termination Date.

3.

Condition for Severance Benefits. In order to be entitled to payment of any
severance benefits, the Employee agrees to execute a General Release that shall
fully release and forever discharge the company and any and all related
companies, form all claims the Employee may have based on employment with the
Company. These claims shall include, but are not limited to, claims arising
under the Constitution of the United States, a release of any rights or claims
the Employee may have under the Age Discrimination in Employment Act of 1967;
Title VII of the Civil Right Act of 1964; the Civil Rights Act of 1966; the
Equal Pay Act; or any other federal, state or local laws or regulations
prohibiting employment discrimination; the Employee Retirement Income Security
Act of 1974; Executive Orders 11246 and 11141; the Constitution of the State of
New Jersey or any other states in which the Employee resides or works; any New
Jersey or other state laws against discrimination; any claims of breach of
public policy of the State of New Jersey or other state, negligence, breach of
contract, wrongful discharge, constructive discharge, breach of an implied
covenant of good faith and fair dealings; any express or implied contracts with
the Company or any related companies; any federal or state common law and any
federal, state or local statutes, ordinances and regulations.

 

The General Release shall be in a format prepared by the Company, which shall be
consistent with the above provisions and shall comply with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), including a 21-day period to review
the General Release, and a 7-day revocation period (or any other periods
required under any future laws). Any severance payments shall be the Employee’s
exclusive right and remedy against the Company.

4.

Severance Benefits. The Employee’s employment may be terminated by the Employee
or by the Company or any related entity or successor entity “without “Cause”,
notice or liability at any time. Upon the occurrence of any termination of
employment, the following severance benefits shall be provided, depending upon
the specific circumstances of any termination:

 

 

a.

Basic Severance Benefit. If the Company, or any related entity or successor
entity terminates the Employee’s employment with the Company for any reason,
without “Cause”, the Employee shall be entitled to a Basic Severance Benefit
equal to payment of the Employee’s Base Compensation for a period of six (6)
months.

 

b.

Change in Control Severance Benefit. If the Company, or any related entity or
successor entity terminates the Employee’s employment in anticipation of a
reorganization or a “Change in Control”, or if the Company, or any related
entity or any successor entity terminates the Employee’s employment following a
Change in Control for any other reasons without “Cause”, or if the Employee’s
employment is “constructively terminated” as defined in Section 8, the Employee
shall receive a payment equal to the Employee’s Base Compensation for a period
of six (6) months.

Both the Basic Severance Benefit and a Change in Control Severance Benefit shall
solely be paid to the Employee in a single lump sum payment. In either case, the
applicable severance benefit shall not be paid until eight days after receipt of
an executed copy of a General Release by the Company, as provided in Section 3.
Severance benefit payments shall also be reduced to the extent of any advance
payments, for any excess expense reimbursements, and for any amounts owed to the
Company by the Employee (other than normal personal residence, home equity and
similar loans).

 

In the event of the death of the Employee after the commencement of entitlement
to any severance benefit payable under Section 4, all benefits shall be paid in
a lump sum to the Employee’s spouse, or if no spouse exists, to the Employee’s
estate.

 

Notwithstanding any interpretation to the contrary, in no event shall the
Employee be entitled to both the Basic Severance Benefit and the Change in
Control Severance Benefit.

 

2

 


--------------------------------------------------------------------------------

 

 

5.

Benefits. Upon the occurrence of any termination of employment by the Company,
or any related entity or successor entity without “Cause”, or upon the
occurrence of a “constructive termination” in accordance with Section 8, the
Employee shall be entitled to the following general benefits.

 

a.

All Base Compensation through the Termination Date shall be paid in accordance
with the Company’s normal payroll procedures.

 

b.

All accrued vacation pay shall be included in the Employee’s final paycheck.

 

c.

The Employee shall be entitled to elect to receive continuation health coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 and/or
applicable New Jersey law (“COBRA”) after his Termination Date, which is the
date of the “qualifying event” under COBRA. The Company shall pay the full cost
of any COBRA coverage elected by the Employee, or any member of the Employee’s
immediate family for a period of up to 12 months.

 

d.

All medical, group-term life insurance, long-term disability, short-term
disability, and other welfare benefits shall be terminated in accordance with
the provisions of all plans. The Employee may be entitled to individual
conversion privileges under the various policies. The Company shall provide such
information to the Employee regarding all individual conversion rights.

 

e.

The Employee shall be entitled to a distributions of all benefits under the
Company retirement programs, in accordance with the provisions of all Plan
documents. All severance benefits paid in the Plan Year in which the Termination
Date occurs (but not any subsequent Plan Years) shall be treated as Compensation
for purposes of Employee Salary Reduction Contributions to the Section 401(k)
Plan, if permitted in accordance with the provision of the Section 401(k) Plan,
unless the Employee directs otherwise. For purposes of all other Company
Contributions, all severance benefits shall be considered as Compensation to the
extent required under the Section 401(k) Plan.

 

f.

The Employee shall be entitled to exercise any vested Stock Options, in
accordance with the provisions of the relevant plan, and any individual Option
Agreements.

 

g.

Any executive benefits shall terminate on the Termination Date.

 

h.

The Employee shall be entitled to state unemployment benefits, in accordance
with the rules for the State of New Jersey.

Notwithstanding any provision to the contrary, except as provided in this
Agreement, the payment of any severance benefits shall not be treated as
extending any individual’s employment for any employee benefit or employment
purposes.

 

6.

Voluntary Termination, Retirement, Death and Disability. The Employee shall not
be entitled to any severance benefits in the event of any voluntary termination
of employment either before, or after, any Change in Control or other corporate
events, unless a “constructive termination” shall occur, as defined in Section
8. Furthermore, notwithstanding any provisions to the contrary, no severance
benefits shall be payable in the event the Employee becomes disabled, dies or
otherwise retires in accordance with the normal policies of the Company.

7.

Discharge for Cause. The Company, or any related entity or successor entity may
immediately terminate this Agreement and the Employee’s employment at any time
for “Cause”. Upon termination of this Agreement for Cause, the Company shall
have no further obligations to the Employee other than to pay for services
performed and reimbursement for expenses payable as of the date of such
termination, and to provide any benefits as legally required under Section 4.
However, the Employee shall have no right to the payment of any Basic Severance
or Change in Control Severance Benefits in the event of a termination for
“Cause”.

 

3

 


--------------------------------------------------------------------------------

 

 

8.

Change in Control.

 

 

a.

Upon the occurrence of a “Change in Control” of the Company, including any
affiliated or subsidiary companies, followed by the involuntary termination of
the Employee’s employment within a period of one year after such Change in
Control, other than for “Cause”, retirement, death or disability, the Employee
shall be entitled to receive all severance benefits identified in Sections 4(b)
and 5 of the Agreement, and any other benefits to which the Employee is entitled
under any other Company programs. Upon the occurrence of a Change in Control and
a “Constructive Termination” of the Employee, the Employee shall also have the
right to voluntarily terminate the Employee’s employment at any time for a
period of up to one year after such Change in Control, and to receive the
severance benefits identified in Section 4(b) and 5. For purposes of this
Agreement, a “Constructive Termination” shall mean (i) a resignation by the
Employee due to any diminution or adverse change in the circumstances of his
employment (as determined by him in good faith), including, without limitation,
his reporting relationships, job description, duties, responsibilities,
compensation, perquisites, office or location of employment, or (ii) a decision
by the Employee not to accept an offer of employment with a successor to
Employer. The specific arrangement referred to above are not intended to exclude
the Employee’s participation in any other benefits available to executive
personnel of the Company or any related entity or successor entity. Upon the
occurrence of any of these events, the Employee shall provide the Company with
not less than fourteen days prior written notice of resignation given within a
reasonable period of time not to exceed three months after the occurrence of the
last event giving rise to said Constructive Termination. If the Company in good
faith disputes that the Employee is entitled to terminate the Employee’s
employment due to a Constructive Termination, it shall so inform the Employee in
writing within fourteen days of the written notice provided by the Employee.
Pending resolution of the dispute, the Company shall continue to pay the
Employee’s Base Compensation and benefits. If it is ultimately determined that
the Employee did not have grounds for voluntarily terminating the Employee’s
employment, the Employee shall return to the Company, without interest, all cash
compensation received by the Employee subsequent to the day the Employee’s
employment was terminated.

 

b.

If all or any portion of the amounts payable to the Employee under this
Agreement, either alone or together with other payments which the Employee has
the right to receive from the Company or any related entity or successor entity,
constitute “excess parachute payments” within the meaning of Section 280G of the
Code that are subject to the excise tax imposed by Section 4999 of the Code (or
any successor sections), the Company or any related entity or successor entity
shall increase the amounts payable hereunder to the extent necessary to place
the Employee in the same after-tax position as he would have been and had no
such excise tax been imposed on the payments hereunder. The determination of the
amount of any such excise taxes shall initially be made by the independent
accounting firm employed by the Company immediately prior to the Change in
Control.

If at a later date it is determined (pursuant to final regulations or published
rulings of the Internal Revenue Service, assessment by the Internal Revenue
Service or otherwise) that the amount of excise taxes payable by the Employee is
greater than the amount initially so determined, then the Company or any related
entity or successor entity shall pay the Employee an amount equal to the sum of
(A) such additional excise taxes, plus (B) any interest, fines and penalties
with respect to such additional excise taxes, plus (C) the amount necessary to
reimburse the Employee for any income, excise or other taxes payable by the
Employee with respect to the amounts specified in (A) and (B) above and the
reimbursement provided by this clause (C).

 

9.

Waivers. A waiver by either party of any term or condition of this Agreement in
any instance shall not be deemed or construed to be a waiver of such term or
condition for the future, or of any subsequent breach thereof. All rights,
remedies, undertakings or obligations contained in this Agreement shall be
cumulative and none of them shall be in limitation of any other right, remedy,
undertaking or obligations of either party.

 

 

4

 


--------------------------------------------------------------------------------

 

 

10.

Severability. If any one or more provisions contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal and unenforceable provision had never been contained herein.

 

11.

Liability Coverage. The Company, and any related entity or successor entities
agrees to indemnify the Employee in accordance with the terms of TB Bylaws. The
Company also agrees to continue to provide any existing officers and directors
insurance and/or liability policies covering the Employee through any
Termination Date, and shall use its best efforts to continue to maintain the
policies in effect at the time of termination or comparable policies covering
the Employee for the Employee’s period of employment with the Company, and for a
period of six years after the date of any termination. In no event shall the
Employee receive any lesser officers and directors protection, than is provided
to the current active Board of Directors.

 

12.

Execution of Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

13.

Entire Agreement. This Agreement contains the entire agreement between the
Employee and the Company with respect to the transactions contemplated herein
and supersedes all previous written and oral agreements, negotiations,
commitments, and understandings between the Company and the Employee with
respect to the subject matter of this Agreement. Its terms shall not be altered
or otherwise amended except pursuant to an instrument in writing signed by each
of the parties hereto and making specific reference to this Agreement.

 

14.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Employee, his or her heirs, executors, administrators, and legal
representations, and the Company, its successors and assigns.

 

15.

Amendment. This Agreement may not be altered, changed, amended or terminated
except by written agreement signed by the Employee and the Company.

 

16.

Written Notices. Any notice, request or other document to be give hereunder by
the Company to the Employee or by the Employee to the Company shall be in
writing and delivered personally or sent by registered or certified mail,
postage prepaid and addressed as follows:

 

If to the Company:

 

The Town Bank

520 South Avenue

Westfield, New Jersey 07090

Attn: Chairman of the Board

 

If to the Employee:

Robert W. Dowens, Sr.

7 Apple Grove Drive

Holmdel, New Jersey 07733

 

17.

New Jersey Law. The Employee and the Company agree that this Agreement and any
interpretation thereof shall be governed by the laws of the State of New Jersey.

 

18.

Headings. The headings contained in this Agreement are for reference only. In
the event of a conflict between a heading and the context of any Section, the
context of the Section shall control.

 

 

5 


--------------------------------------------------------------------------------

 

 



19.

Successor Obligations. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Employee expressly to assume and agree to
perform all obligations of this Agreement.

 

 

WITNESS:

 

/s/ KATHLEEN A. DALY                         /s/ ROBERT W. DOWENS, SR.    
Robert W. Dowens, Sr., Employee

 

 

 

WITNESS:   THE TOWN BANK         /s/ KATHLEEN A. DALY      By: /s/ JOSEPH F.X.
O’SULLIVAN       Joseph F.X. O’Sullivan
Chairman of the Board of Directors

 

 

 



 

 

 

 

6

 

--------------------------------------------------------------------------------

 

 

 

 